NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                 Fed. R. App. P. 32.1




            United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                              Submitted January 18, 2008*
                               Decided February 6, 2008

                                          Before

                      Hon. RICHARD A. POSNER, Circuit Judge

                      Hon. JOEL M. FLAUM, Circuit Judge

                      Hon. TERENCE T. EVANS, Circuit Judge

No. 07-3214

LAPONCE VANCRETE,                                  Appeal from the United States
     Plaintiff-Appellant,                          District Court for the Northern
                                                   District of Illinois, Eastern Division
       v.
                                                   No. 07 C 4081
MELINDA E. APPELMAN, et al.,
    Defendants-Appellees.                          Matthew F. Kennelly,
                                                   Judge.

                                        ORDER

       LaPonce VanCrete sued the lawyers and law firms that represented both him
and his ex-wife during their divorce proceedings, claiming violations of 42 U.S.C.
§ 1985(3) and state law. Upon initial screening, see 28 U.S.C. § 1915(e)(2), and
before the defendants were served, the district court dismissed the complaint, in
part for lack of jurisdiction, and otherwise for failure to state a claim. VanCrete
appeals, and we affirm.


       *
        Because there are no appellees to be served in this appeal, the appeal has been
submitted without the filing of appellees’ briefs. After an examination of the appellant’s
brief and the record, we have concluded that oral argument is unnecessary. Thus, the
appeal is submitted on the appellant’s brief and the record. See FED. R. APP. P. 34(a)(2).
No. 07-3214                                                                    Page 2

       According to VanCrete’s complaint, his divorce counsel conspired with his ex-
wife’s counsel to dupe him into entering into a marital dissolution agreement that
required payments to his ex-wife. Those payments, he contends, deprived him of
his sole source of income, his Social Security benefits. He further claims that this
arrangement violated the provision of the Social Security Act (“SSA”) that prohibits
the assignment of one’s Social Security benefits. See 42 U.S.C. § 407. When he
discovered the alleged violation, he ceased making the required payments to his ex-
wife and began to represent himself pro se in the divorce litigation. Shortly
thereafter, proceedings to enforce Van Crete’s payment obligations started in
February 2005. Based on his non-payment, the Illinois court handling the divorce
twice found VanCrete in contempt, and he served a three-day jail sentence.

       VanCrete, still proceeding pro se, appealed the contempt finding, claiming
that the marital dissolution agreement on its face violated the SSA’s non-
assignment provision. After considering Van Crete’s contention, an Illinois
appellate court disagreed, and ruled that the marital dissolution agreement did not
violate the SSA because its terms did not assign his SSA benefits to his ex-wife.

       VanCrete then filed this lawsuit under 42 U.S.C. § 1985(3), claiming that
before proceedings to enforce the dissolution agreement began, his attorney and his
ex-wife’s attorney conspired to trick him into entering into the agreement because
he is black and mentally disabled. Renewing his contention that this dissolution
agreement violates the SSA, he alleges that the conspiracy between the attorneys
deprived him of equal protection of the laws (specifically, the SSA). He does not
allege that the state court judges participated, or were complicit, in the conspiracy.
He also alleged that the defendants violated the Fourth Amendment by initiating
the contempt proceedings against him. He claimed several violations of state law as
well.

       The district court granted VanCrete leave to proceed in forma pauperis and
so screened his complaint for legal sufficiency. See 28 U.S.C. § 1915(e)(2). The
district court construed the Fourth Amendment claim as a collateral challenge to
the state court’s contempt orders, and dismissed it under the Rooker-Feldman
doctrine for lack of jurisdiction. See D.C. Ct.App. v. Feldman, 460 U.S. 462, 476,
482-83 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 415-16 (1923). VanCrete has
expressly abandoned his Fourth Amendment claim, explaining that he mistakenly
included it, so we discuss it no further. The district court also concluded that the
state-court determination that the marital dissolution agreement complied with the
SSA collaterally estopped VanCrete from pursuing his conspiracy claim of an equal
protection violation because that claim depended on a violation of the SSA. In the
alternative, the court found that claim time-barred. Lastly, the court declined to
exercise supplemental jurisdiction over the remaining state-law claims, see 28
U.S.C. § 1367(c)(3), and dismissed those claims as well.
No. 07-3214                                                                          Page 3


       VanCrete’s claim of a conspiracy among the state-court lawyers assumes that
the marital dissolution agreement violated the SSA. That assumption puts in play
the doctrine of collateral estoppel. Collateral estoppel, also known as issue
preclusion, bars a party from relitigating the same issue that was necessary to a
prior final judgment. Wash. Group Int'l., Inc. v. Bell, Boyd & Lloyd LLC, 383 F.3d
633, 636 (7th Cir. 2004). We must give the same preclusive effect to the Illinois
courts’ judgment that another Illinois court would. See 28 U.S.C. § 1738; Burke v.
Johnson, 452 F.3d 665, 669 (7th Cir. 2006). Under Illinois law, collateral estoppel
applies if “(1) the issue decided in the prior adjudication is identical to the issue
presented in the present suit; (2) a final judgment was entered on the merits in the
prior adjudication; and (3) the party against whom estoppel is asserted was a party
to or in privity with a party to the prior adjudication.” Gumma v. White, 216 Ill.2d
23, 38 (2005). In addition, under Illinois law (and federal law as well) a judicial
finding will be given collateral estoppel effect only if reached after a full and fair
hearing. See Extra Equipamentos E Exportacao Ltda. v. Case Corp., 361 F.3d 359,
363 (7th Cir. 2004).

       Reviewing the district court’s dismissal de novo as we must, see Hoskins v.
Lenear, 395 F.3d 372, 375 (7th Cir. 2005), we agree with the district court that
VanCrete is collaterally estopped from bringing his § 1985 claim.2 VanCrete
disputes that the issue decided by the Illinois courts is identical to the one he raises
here. His present claim, he emphasizes, is of conspiracy. But to make out a
conspiracy claim under § 1985(3), a plaintiff must ultimately prove a conspiracy
that resulted in a deprivation of a federal right. See Keri v. Bd. of Trustees of
Purdue Univ., 458 F.3d 620, 642 (7th Cir. 2006); Cine SK8, Inc. v. Town of
Henrietta, 507 F.3d 778, 791 (2d Cir. 2007); Center for Bio-Ethical Reform, Inc. v.
City of Springboro, 477 F.3d 807, 832 (6th Cir. 2007). To show such a deprivation,
VanCrete maintains in this case, just as he argued unsuccessfully to the state
appellate court where he represented himself, that the marital dissolution
agreement unlawfully deprived him of his benefits under the SSA. He had a full
opportunity—untainted, according to his complaint, by the alleged conspiracy—to
establish the unlawfulness of the dissolution agreement in the state appellate court
and lost; he may not now relitigate here the Illinois court’s determination that the
marital dissolution agreement complied with the SSA. Because he is estopped from



       2
        Although collateral estoppel is an affirmative defense that defendants ordinarily
have the burden to prove, see Simpson v. Nickel, 450 F.3d 303, 306 (7th Cir. 2006), the
defendants here have not yet been served, and courts are free to raise preclusion issues on
their own where they are apparent from the complaint, see Kratville v. Runyon, 90 F.3d
195, 198 (7th Cir. 1996); Doe v. Pfrommer, 148 F.3d 73, 80 (2d Cir. 1998).
No. 07-3214                                                                   Page 4

claiming the dissolution agreement deprived him of his federal rights under the
SSA, he fails to state a claim under § 1985.

       Even if this is so, VanCrete says that dismissing his conspiracy claim on
collateral estoppel grounds was improper because his claim rests not only on the
SSA but also generally on the equal protection clause of the Fourteenth
Amendment. But even construing VanCrete’s pro se complaint liberally, see
Alvarado v. Litscher, 267 F.3d 648, 651 (7th Cir. 2001), he has failed to allege that
the defendants denied him the equal protection of any law or policy other than the
SSA. A complaint must do more than leave open the possibility that the plaintiff
might later plead some new claim that would warrant relief. See Bell Atlantic Corp.
v. Twombly, 127 S. Ct. 1955, 1968-69 (2007).

      Accordingly, the judgment is AFFIRMED.